IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                October 3, 2007
                               No. 07-10411
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

DERRICK ANTHONY SARDIN, also known as Xavier James Sardin

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:06-CR-164


Before JOLLY, DAVIS, and WIENER, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Derrick Anthony Sardin
raises arguments that are foreclosed by United States v. Beydoun, 469 F.3d 102,
108 (5th Cir. 2006), which held that there is no Crawford v. Washington, 541
U.S. 36 (2004) violation when hearsay testimony is used at sentencing, rather
than at trial. The Government's motion for summary affirmance is GRANTED,
and the judgment of the district court is AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.